DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The after final amendment filed November 30, 2021 has been entered. Claims 1, 4-5, 10-11, 13, 21 and 23-24 are amended. Claims 2-3 and 14-20 are cancelled. Claims 1, 4-13 and 21-24 are under consideration in this Office Action.  

Withdrawal of Rejections
3.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The rejection of claims 1-13 and 21-24 under 35 U.S.C. 102(a)(2) as being anticipated by CA 3019532; and 
	b) The provisional double patenting rejections of claims 1 and 4 over copending applications 16/452,191 and 16/302,429.

Allowable Subject Matter
4.	Claims 1-13 and 21-24 are allowed. The art does not teach or fairly suggest a method for preparing and processing a sample, comprising: obtaining a sample including biofluid; purifying at least part of the sample via an acoustic separator using 

 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571) 272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANA A HINES/Primary Examiner, Art Unit 1645